Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 7, 2021, has been entered. Claims 1 and 3-18 remain pending in the application. Claim 2 has been canceled. Applicant’s amendments to the Specification have overcome every objection previously set forth in the Non-Final Office Action mailed on April 16, 2021.
Applicant’s amendments to the Claims have overcome the invocation of 35 U.S.C. 112(f) as previously set forth in the Non-Final Office Action mailed on April 16, 2021. As such, claims 12 and 16 are no longer interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Ming (CN 206359537 U, with all in-text citations referencing the English Machine Translation provided by Espacenet and attached to this Office Action), further in view of Bekki et al. (US 8,092,670 B2), herein referred to as Bekki.
Regarding claim 1, Ming teaches a culture device (1) comprising: a temperature-sensitive layer (19); and a luminescence emitting structure (17) connected and overlapped with the temperature-sensitive layer and configured to emit a cold light (22) to travel through the temperature-sensitive layer (19) (Fig. 1; Paragraph [0015]; Paragraph [0017]).

It would have been obvious to one having ordinary skill in the art to modify the teachings of Ming to include the insulating layer taught by Bekki to maintain the proper conditions within the culture device (Col. 18, lines 3-7; Col. 16, lines 60-67).
Regarding claim 3, Ming teaches the culture device as previously described, but fails to teach an embodiment disclosing the properties of the luminescence layer. Bekki, however, teaches a device for measuring cell activity (Abstract) wherein the luminescence structure (27) comprises scattering particles dispersed therein (Col. 12, lines 34-38). It would have been obvious to one having ordinary skill in the art to modify the teachings of Ming to include the fluorescent electron-accepting layer taught by Bekki to improve the light-capturing rate (Col. 12, lines 34-38).
Regarding claim 4, Ming teaches the culture device as previously described, wherein the luminescence structure (17) emits a cold light (22) after being excited by light or electricity (Paragraphs [0015]-[0017]). Ming does not explicitly teach an embodiment wherein the luminescence structure comprises a luminescent material. Bekki, however, teaches a device for measuring cell activity (Abstract) wherein the luminescence structure (27) comprises a luminescent material, and the luminescent 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the luminescent material taught by Bekki to ensure that the desired analytes in the sample liquid are detected by the system (Bekki: (Col. 9, lines 29-44; Col. 10, lines 3-22).
Regarding claim 18, Ming teaches a cell culture method using a culture device (1) comprising: a temperature-sensitive layer (19); and a luminescence emitting structure (17) connected and overlapped with the temperature-sensitive layer and configured to emit a cold light (22) to travel through the temperature-sensitive layer (19) (Fig. 1; Paragraph [0015]; Paragraph [0017]); the method comprises: placing cells to be culture on a side of the temperature-sensitive layer (19) facing away from the luminescence structure (17); and emitting luminescence to travel through the temperature-sensitive layer (19) and irradiating the cells to be cultured by the luminescence structure (19) (Paragraph [0017]).
Ming fails to teach an embodiment comprising an insulating layer. Bekki, however, teaches a device for measuring cell activity (Abstract) comprising a working electrode (22) comprising a conductive substrate that is temperature-sensitive (Col. 15, lines 22-30) which comes into contact with the sample liquid containing cells (Col. 22, lines 36-40); and an electron-accepting layer (27) comprising luminescent material (Col. 9, lines 29-44; Col. 10, lines 3-22), and further comprising a thermal insulating layer (25) disposed between the working electrode (22) and the electron-accepting layer (27) and including a heat-insulating material (Col. 18, lines 3-7; Col. 16, lines 60-67: while the materials taught are for use as electrical insulators, one having ordinary skill in the art would recognize these materials to be thermal insulators as well).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ming and Bekki, further in view of Yuan et al. (US 2018/0327526 A1), herein referred to as Yuan, and Yasuda et al. (US 2006/0014273 A1), herein referred to as Yasuda.
Regarding claim 5, Ming teaches the culture device as previously described, but fails to teach an embodiment wherein the temperature-sensitive layer is configured to be disengaged from the luminescence structure when the temperature exceeds a preset range.
Yuan teaches a temperature-sensitive cell culture surface (Abstract) configured to allow cells to automatically detach after the completion of cell culture by lowering the temperature to a preset value to prevent cell damage (Paragraph [0004]; Paragraph [0023]), but does not disclose an embodiment wherein the temperature-sensitive layer itself is disengaged. 
Yasuda, however, teaches a microchamber used for cell culture (Abstract) comprising temperature-sensitive layers (601, 602, 603) that are removed from the device and disengaged from a focused light beam by melting (Fig. 3; Fig. 6; Paragraph [0066]: One having ordinary skill in the art would recognize that these layers are disengaged when the temperature exceeds a preset range because the temperature must be at or above the melting temperature of the material used to form these layers).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ming to include the described feature of Yuan and Yasuda to form the device into its intended structure (Yasuda: Paragraph [0072) while preventing damage to the cells caused by overheating (Paragraph [0004]; Paragraph [0023]).

Claims 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ming, Bekki, Yuan, and Yasuda, further in view of Yang (CN 102329727 A, with all in-text citations referencing the English Machine Translation provided by Espacenet and attached to this Office Action).
Regarding claim 6, Ming teaches the culture device as previously described, but fails to describe the properties of the temperature-sensitive layer in detail. Yang, however, teaches a cell sheet preparation device (Abstract) wherein the temperature-sensitive layer (4) comprises at least one selected from the group consisting of poly N-tetrahydrofurfuryl acrylamide, poly N-n-propyl acrylamide, and poly N-isopropyl acrylamide (Claim 2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the material taught by Yang, as the described materials are well known for their use in semiconductors (Yang, Paragraph [0012]).
	Regarding claim 7, Ming teaches the culture device as previously described, but fails to explicitly teach an embodiment comprising a vessel body. Yang, however, teaches a cell sheet preparation device (Abstract) a vessel body (3), wherein the vessel body comprises a bottom wall and a sidewall; an accommodating space (area within 3) is encircled by the bottom wall and the sidewall; and the temperature-sensitive layer (4) is disposed in the accommodating space (Fig. 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the structure of Yang to provide structure and support for the semiconductor refrigeration sheet and the temperature-sensitive layer (Yang: Claim 1; Paragraph [0005]).
	Regarding claim 8, Ming teaches the culture device as previously described, but fails to teach an embodiment comprising a light guide plate. Bekki, however, teaches a device for measuring cell activity (Abstract) wherein the luminescence structure comprises: a light guide plate (LGP) overlapped with the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the light guide taught by Bekki to efficiently irradiate the working electrode (Col. 19, lines 8-11).
	Regarding claim 9, Ming teaches the culture device as previously described, but fails to teach the presence of an LED light. Bekki, however, teaches a device for measuring cell activity (Abstract) wherein the luminescence structure comprises: a plurality of luminescence LED light sources (52) in the accommodating space, the plurality of luminescence LED light sources being arranged in a matrix in multiple rows and multiple columns, and overlapped with the temperature-sensitive layer (22) (Fig. 9; Claim 42). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the light source type and configuration of Bekki to selectively control the areas of the device that are illuminated (Bekki: Col. 21, lines 64-67; Col. 22, lines 1-3).
	Regarding claim 10, Ming teaches the culture device as previously described, but fails to teach an embodiment comprising an electrode wiring layer. Bekki, however, teaches a device for measuring cell activity (Abstract) comprising: an electrode wiring layer (58) arranged in the vessel body and disposed on a side of the luminescence structure facing away from the temperature-sensitive layer (Col. 21, lines 40-62). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the electrode configuration of Bekki, as this configuration allows for the measurement of the photocurrent generated in each spot along the device (Bekki: Col. 21, lines 47-51). 

	Regarding claim 12, Ming teaches the culture device as previously described, but fails to explicitly teach an embodiment comprising a fixing element. Yang, however, teaches a cell sheet preparation device (Abstract) comprising a fixing element (1) comprising at least two positioning blocks (8) disposed on the outside of the vessel body (3) and configured to fix the culture device (Fig. 1; Paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the fixing element taught by Yang to house the vessel body (Yang: Fig. 1; Paragraph [0011]).
Regarding claim 13, Ming teaches the culture device as previously described, but fails to explicitly teach an embodiment comprising a fixing element. Yang, however, teaches a cell sheet preparation device (Abstract) wherein each positioning block (8) being provided with a positioning slot (7) (Fig. 1; Fig. 2; Paragraphs [0011]-[0012]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the fixing element taught by Yang to house the vessel body (Yang: Fig. 1; Paragraphs [0011]-[0012]).
Regarding claim 14, Ming teaches the culture device as previously described, but fails to explicitly teach an embodiment comprising a fixing element. Yang, however, teaches a cell sheet preparation device (Abstract) wherein the fixing element (1) is a positioning block and the vessel body (3) is disposed in the positioning rack (1). (Fig. 1; Paragraphs [0011]-[0012]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the fixing element taught by Yang to house the vessel body (Yang: Fig. 1; Paragraphs [0011]-[0012]).
Claims 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ming, Bekki, Yuan, Yasuda, and Yang, further in view of Okano et al. (US 2007/0059763 A1), herein referred to as Okano.	
Regarding claim 15, Ming teaches the culture device as previously described, but fails to teach an embodiment wherein the temperature regulating layer is disposed on the inner wall of the positioning rack. Okano, however, teaches cell analysis and separation device (Abstract) wherein the temperature regulating layer (22) is disposed on the inner wall of the positioning rack (19) (Paragraph [0321]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the heater configuration taught by Okano to control the temperature of the system (Okano: Paragraph [0321]).
Regarding claim 16, Ming teaches the culture device a previously described, comprising an imaging system (31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, and 44) (Paragraph [0015]), wherein the imaging system is configured to acquire an image of a surface of the temperature-sensitive layer facing away from the luminescence structure (Paragraph [0015]-[0017]). Ming fails to teach an embodiment wherein the image recording device is a CCD image sensor, infrared image sensor, or electronic microscope, or comprising a display unit such as s a liquid crystal display (LCD), an organic light-emitting display (OLED), or another display device capable of displaying images Okano, however, teaches cell analysis and separation device (Abstract) comprising a CCD camera and a PC (26) with a monitor (25), wherein the monitor is configured to display the image acquired by the CCD camera (Paragraph [0324]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a system comprising a camera and display device, as taught by Okano, to view and analyze the data provided by these images. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ming to include the temperature alarm taught by Yang to alert the user when the conditions within the system deviate from the optimum temperature (Yang, Paragraph [0024]).
Response to Arguments
Applicant's arguments filed on July 7, 2021, have been fully considered but they are not persuasive.
Applicant correctly identifies that Ming does not teach an embodiment comprising “a thermal insulating layer disposed between the temperature sensitive layer and the luminescence emitting structure and including a heat insulating material” as recited in original claim 2 and amended claim 1, as presented in the response filed on July 7, 2021. However, Applicant asserts that Bekki, Yuan, Yasuda, Yang, and Okano are silent in regards to this limitation. Bekki, however, teaches a device for measuring cell activity (Abstract) comprising a working electrode (22) comprising a conductive substrate that is temperature-sensitive (Col. 15, lines 22-30) which comes into contact with the sample liquid containing cells (Col. 22, lines 36-40); and an electron-accepting layer (27) comprising luminescent material (Col. 9, lines 29-44; Col. 10, lines 3-22), and further comprising a thermal insulating layer (25) disposed between the working electrode (22) and the electron-accepting layer (27) and including a heat-insulating material 
It would have been obvious to one having ordinary skill in the art to modify the teachings of Ming to include the insulating layer taught by Bekki to maintain the proper conditions within the culture device (Col. 18, lines 3-7; Col. 16, lines 60-67).
	As such, claims 3-18 are not patentable over the references of record, and the rejections of these claims remain as presented under 35 USC § 103. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509. The examiner can normally be reached Tu-F, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799